DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections

Claims 1, 11 and 16 are objected to because of the following informalities:  “wherein the road condition is at least partially obstructed by the vehicle in the predefined condition”; however, it should recite “wherein the road condition is at least partially obstructed by the vehicle in the predefined direction”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-8, 10-13, 16, 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Doan (US 20050280514 A1 – cited in IDS) in view of Mazuir et al. (US 10112528 B1 – cited in IDS).

Regarding claim 1, Doan discloses an apparatus, comprising: 
a wireless device adaptable to being mounted to a vehicle (fig.2-3  display unit 20/20a and figs 8-10 display 87; [0025] FIG. 2 illustrates display unit 20, one example of a display unit as may be installed exterior of a vehicle suitable for after-market installation. [0032] FIG. 5 is a plan view of another example of after-market positioning of displays As illustrated, a unit such as display 20 is mounted atop the vehicle 50 and a modified unit such as display 20a mounted to the rear of vehicle 50, such as between the tail lights. [0038] Displays such as display 87 may be positioned on trailer 85 as desired, such as on the sides and/or the rear of trailer 85. [0023] Referring to the drawings in general there is illustrated and disclosed apparatus for monitoring of vehicular operational conditions and driver status and providing this information for cognizant communication to the vehicle driver and/or to observers exterior of the vehicle. Means for such communication include interior and/or exterior display units as well as wireless communication to receivers exterior of the vehicle. Such receivers in turn have means of selected communication to desired recipients.) and including a display within a housing ([0026] Display unit 20 is preferably formed as a molded member of a sufficiently strong and resilient material with the display portion formed of a light transmissive material, the combination sealed from the elements. [0028] display comprises a housing); 
the wireless device being configured to: 
receive data, via a communication device of the wireless device (figs. 8 and 9 wireless receiver 86), from one or more vehicle operation sensors coupled to the vehicle (fig. 2, 7, 8, and 10; [0037] teaches a microprocessor or controller 70 receives signals from typical sensors 71-77 that monitor selected vehicular operational parameters, such as is displayed in panels 22-28 of FIG. 2, as well as driver alert status. In accordance with the invention, the microprocessor 70 receives inputs from the sensors 71-77 and responds to transmit appropriate signals to the associated display units. [0038] FIG. 8 is a side elevational view of a truck and trailer cargo vehicle comprising truck 80 and trailer 85, the truck 80 having wireless transmitter 82 for transmitting selected operational parameters to the wireless receiver 86 in trailer 85. As indicated, trailer 85 has exterior display 87 for exhibiting vehicle operational parameters as well as driver status as may be received by receiver 86.); 
determine a vehicle mode based on the data from the one or more vehicle operation sensors associated with the predefined direction of the vehicle (fig. 2, 7, 8, and 10; [0037] teaches A microprocessor or controller 70 receives signals from typical sensors 71-77 that monitor selected vehicular operational parameters, such as is displayed in panels 22-28 of FIG. 2, as well as driver alert status. In accordance with the invention, the microprocessor 70 receives inputs from the sensors 71-77 and responds to transmit appropriate signals to the associated display units. [0038] FIG. 8 is a side elevational view of a truck and trailer cargo vehicle comprising truck 80 and trailer 85, the truck 80 having wireless transmitter 82 for transmitting selected operational parameters to the wireless receiver 86 in trailer 85. As indicated, trailer 85 has exterior display 87 for exhibiting vehicle operational parameters as well as driver status as may be received by receiver 86); and 
in response to the determination, present media content corresponding to the vehicle mode (fig. 2, 7, 8, and 10; [0037] teaches A microprocessor or controller 70 receives signals from typical sensors 71-77 that monitor selected vehicular operational parameters, such as is displayed in panels 22-28 of FIG. 2, as well as driver alert status. In accordance with the invention, the microprocessor 70 receives inputs from the sensors 71-77 and responds to transmit appropriate signals to the associated display units. [0038] FIG. 8 is a side elevational view of a truck and trailer cargo vehicle comprising truck 80 and trailer 85, the truck 80 having wireless transmitter 82 for transmitting selected operational parameters to the wireless receiver 86 in trailer 85. As indicated, trailer 85 has exterior display 87 for exhibiting vehicle operational parameters as well as driver status as may be received by receiver 86.).
Doan does not expressly disclose receive road condition data from the one or more vehicle operation sensors coupled to the vehicle associated with a predefined direction of the vehicle, wherein the road condition data includes a road condition detected by the one or more vehicle operation sensors coupled to the vehicle in the predefined direction of the vehicle; determine a road condition based on the road condition data, wherein the road condition is at least partially obstructed by the vehicle in the predefined condition; and  media content stored in a memory of the wireless device on the display including the road condition, at least one image including a road sign corresponding to the road condition, the display facing a direction other than the predefined direction of the vehicle.
Mazuir, from a similar field of endeavor, teaches receive road condition data from the one or more vehicle operation sensors coupled to the vehicle associated with a predefined direction of the vehicle, wherein the road condition data includes a road condition detected by the one or more vehicle operation sensors coupled to the vehicle in the predefined direction of the vehicle, and determine a road condition based on the road condition data, wherein the road condition is at least partially obstructed by the vehicle in the predefined condition (abstract: The vehicle may have sensors that gather information on vehicle speed, orientation, and position. The sensors may also gather information on relative speed between the vehicle and a following vehicle, information on risks of a collision between a vehicle and an external object, and other vehicle status information and vehicle operating environment information. col 4 ln 59- col 5 ln 23: vehicle 10 may include input-output components such as input-output circuitry 42. Input-output circuitry 42 allows vehicle 10 to gather data and allows vehicle 10 to supply output data for a driver of vehicle 10, people outside of vehicle 10, and/or external or internal systems. Input-output circuitry 42 may, for example, be use to provide audio and visual information to the driver and other occupants of vehicle 10, to the drivers and other occupants of other vehicles such as external vehicle 10' (e.g., a vehicle following vehicle 10 in the roadway or driving elsewhere in relation to vehicle 10), and to other road users and pedestrians outside of vehicle 10. Col 5 ln 24-60: Input-output circuitry 42 may include sensors 30 for gathering information on the operating environment of vehicle 10. Sensors 30 may include light-based sensors, wireless sensors such as radar sensors, light detection and ranging (lidar) sensors, ultrasonic sensors, proximity sensors, range-finding sensors based on light, acoustics, radio-frequency signals, or other signals, ambient light sensors that measure that amount of light on the exterior of vehicle 10 and/or the interior of vehicle 10, cameras (e.g., stereoscopic cameras or other camera systems that operate at visible wavelengths and/or infrared wavelengths and that include digital image sensors), strain gauges, parking sensors, cruise control sensors, accelerometers, touch sensors, magnetic sensors such as electronic compass sensors for determining vehicle orientation, temperature sensors, rain sensors and other moisture sensors, force sensors, pressure sensors (e.g., altimeters), parking brake sensors, trunk position sensors, tire pressure sensors, door position sensors, seatbelt sensors, speedometers, odometers, satellite navigation system sensors (e.g., Global Positioning System circuitry for determining vehicle location, speed, and heading), and other components for making measurements on the operating environment for vehicle 10. If desired, sensors 30 may be used to detect the positions, headings, and speeds of objects that are external to vehicle 10 relative to vehicle 10. For example, sensors 30 may detect how rapidly a following vehicle is closing in on the rear of vehicle 10 or may detect how rapidly a pedestrian is approaching vehicle 10 due to movement of vehicle 10 and/or movement of the pedestrian. Sensors 30 may also detect a risk of potential collisions with external objects such as when vehicle 10 is about to strike a road obstruction that has moved in front of vehicle 10 while vehicle 10 is moving at high speed. Sensors 30 may track the movement of the driver of vehicle 10 before the driver has entered vehicle 10 and/or after the driver has exited vehicle 10. For example, sensors 30 may track movement of the driver as the driver walks around vehicle 10.); and  media content stored in a memory of the wireless device on the display including the road condition, at least one image including a road sign corresponding to the road condition, the display facing a direction other than the predefined direction of the vehicle (Col 8 ln 30-35 teaches Output may be displayed visually (e.g., by generating light-based output using light-based devices 32), may be supplied audibly (e.g., using audio output devices 36 to issue a tone, synthesized voice, prerecorded message, or other audible output), or may be supplied using other techniques. FIGS. 3-9 are side views of illustrative light-based devices 32. Fig. 24 and col 15 ln 28-42 teaches a road sign shaped image may be presented on the light-based devices 32. Col 15 ln 43 – col 16 ln 40: a selected pattern may be presented by light-based device 32. As an example, a pattern selected from the illustrative pattern choices of FIG. 24 may be displayed in a region such as region 112-2 or other region on the rear of vehicle 10. If desired, vehicle exterior lighting may extend in a horizontal band around one or more sides of vehicle 10 or may otherwise be provided on the sides of vehicle 10. As shown in FIGS. 25 and 26, for example, lighting region 140 may extend along the sides of body 12 and across the front of body 12 (and, if desired, along the rear of body 12 as illustrated by lighting region 110-3 of FIG. 10). Text, icons, or other information in region 140 may convey warnings to pedestrians, following vehicles, and others outside of vehicle 10. Examples of information that may be conveyed includes messages such as "stopping," "driving autonomously," "about to turn right," "accelerating," "slippery road," "stay in crosswalk," etc. Warnings and other information may be generated as a result of user input to vehicle input devices such as input to a brake pedal, accelerator, steering wheel, or other input device, may be generated based on sensor input (e.g., lidar, cameras, and other object-detection sensors), may be based on navigation system information (e.g., information that reveals where vehicle 10 is driving autonomously or is being driven under manual control), may be based on wirelessly received vehicle-to-vehicle communications, may be based on other wireless data, or may be based on other information about vehicle status and the operating environment of vehicle 10.). 
Therefore, it would have been obvious for a person of ordinary skill in the art at the time of first filing of the claimed invention to receive road condition data from the one or more vehicle operation sensors coupled to the vehicle associated with a predefined direction of the vehicle, wherein the road condition data includes a road condition detected by the one or more vehicle operation sensors coupled to the vehicle in the predefined direction of the vehicle; determine a road condition based on the road condition data, wherein the road condition is at least partially obstructed by the vehicle in the predefined condition; and  media content stored in a memory of the wireless device on the display including the road condition, at least one image including a road sign corresponding to the road condition, the display facing a direction other than the predefined direction of the vehicle as taught by Mazuir in the apparatus taught by Doan in order to supply output data for a driver of vehicle 10, people outside of vehicle 10, and/or external or internal systems (as suggested in col 4 ln 59- col 5 ln 3 of Mazuir). 

Regarding claim 2, Doan in view of Mazuir disclose the apparatus of claim 1, wherein the wireless device is coupled to a host device within the vehicle (Doan figs.1 and  8-9 display 10 and wireless transmitter 82; [0023] Referring to the drawings in general there is illustrated and disclosed apparatus for monitoring of vehicular operational conditions and driver status and providing this information for cognizant communication to the vehicle driver and/or to observers exterior of the vehicle. Means for such communication include interior and/or exterior display units as well as wireless communication to receivers exterior of the vehicle. Such receivers in turn have means of selected communication to desired recipients.) via a wireless link (Doan figs. 8-10; [0020]-[0021] and  [0038]-[0039] wireless communication).
	 
Regarding claim 4, Doan in view of Mazuir discloses the apparatus of claim 2, wherein the data from one or more vehicle operation sensors is transmitted to the wireless device by the host device (Doan figs. 1, 2, and 8-9; [0038]-[0039] the vehicle 80 having wireless transmitter 82 for transmitting selected operational parameters to the wireless receiver 86 in trailer 85. As indicated, trailer 85 has exterior display 87 for exhibiting vehicle operational parameters as well as driver status as may be received by receiver 86. ).

Regarding claim 5, Doan in view of Mazuir discloses the apparatus of claim 1, wherein the display includes one or more retro-reflectors (Mazuir FIG. 8 is a cross-sectional side view of an illustrative light-based device with an array of light-emitting diodes mounted in reflectors in accordance with an embodiment.).

Regarding claim 6, Doan in view of Mazuir discloses the apparatus of claim 5, wherein the vehicle mode corresponds to a parking mode, and the road sign is a parking road sign (Mazuir col 4 ln 59- col 5 ln 3 teaches vehicle 10 may include input-output components such as input-output circuitry 42. Input-output circuitry 42 allows vehicle 10 to gather data and allows vehicle 10 to supply output data for a driver of vehicle 10, people outside of vehicle 10, and/or external or internal systems. Input-output circuitry 42 may, for example, be use to provide audio and visual information to the driver and other occupants of vehicle 10, to the drivers and other occupants of other vehicles such as external vehicle 10' (e.g., a vehicle following vehicle 10 in the roadway or driving elsewhere in relation to vehicle 10), and to other road users and pedestrians outside of vehicle 10. Col 5 ln 24-40 teaches input-output circuitry 42 may include sensors 30 for gathering information on the operating environment of vehicle 10. Sensors 30 may include parking sensors, parking brake sensors, etc. Col 8 ln 30-35 teaches Output may be supplied visually (e.g., by generating light-based output using light-based devices 32), may be supplied audibly (e.g., using audio output devices 36 to issue a tone, synthesized voice, prerecorded message, or other audible output), or may be supplied using other techniques. FIGS. 3-9 are side views of illustrative light-based devices 32. Fig. 24 and col 15 ln 28-42 teaches a parking road sign shaped image may be presented on the light-based devices 32.).

Regarding claim 7, Doan in view of Mazuir discloses the apparatus of claim 1, wherein the wireless device is mounted on a rear portion of the vehicle (Doan [0032] a unit such as display 20 is mounted atop the vehicle 50 and a modified unit such as display 20a mounted to the rear of vehicle 50, such as between the tail lights. [0038] Displays such as display 87 may be positioned on trailer 85 as desired, such as on the sides and/or the rear of trailer 85. Also see Mazuir figs. 10-13).

Regarding claim 8, Doan in view of Mazuir discloses the apparatus of claim 1, wherein the wireless device is further configured to establish a communication link with a second wireless device associated with a second vehicle (Doan [0023] Referring to the drawings in general there is illustrated and disclosed apparatus for monitoring of vehicular operational conditions and driver status and providing this information for cognizant communication to the vehicle driver and/or to observers exterior of the vehicle. Means for such communication include interior and/or exterior display units as well as wireless communication to receivers exterior of the vehicle. Such receivers in turn have means of selected communication to desired recipients. Mazuir col 7 ln 30-31 Wireless circuitry 48 may be used to communicate with nearby vehicles. The wireless devices with which wireless circuitry 48 communicates may be associated with a driver and passengers in vehicle 10, passengers in other vehicles, pedestrians, other road users, or other people external to vehicle 10. The wireless information that is transmitted and/or received by vehicle 10 using circuitry 48 may include warnings, vehicle occupant status information, vehicle status information for vehicle 10 or other vehicles such as vehicle 10' (e.g., orientation, position, speed, acceleration/deceleration, brake status information such as information on whether or not brakes are currently being applied, throttle status, autonomous driving mode information, etc.), or information on the operating environment of vehicle 10.).

Regarding claim 10, Doan in view of Mazuir discloses the apparatus of claim 8, wherein the second wireless device is mounted on a second vehicle (Doan fig. 1 display 10. Also [0023] Referring to the drawings in general there is illustrated and disclosed apparatus for monitoring of vehicular operational conditions and driver status and providing this information for cognizant communication to the vehicle driver and/or to observers exterior of the vehicle. Means for such communication include interior and/or exterior display units as well as wireless communication to receivers exterior of the vehicle. Such receivers in turn have means of selected communication to desired recipients. Mazuir col 7 ln 30-31 Wireless circuitry 48 may be used to communicate with nearby vehicles (comprising a similar display system). The wireless devices with which wireless circuitry 48 communicates may be associated with a driver and passengers in vehicle 10, passengers in other vehicles, pedestrians, other road users, or other people external to vehicle 10. The wireless information that is transmitted and/or received by vehicle 10 using circuitry 48 may include warnings, vehicle occupant status information, vehicle status information for vehicle 10 or other vehicles such as vehicle 10' (e.g., orientation, position, speed, acceleration/deceleration, brake status information such as information on whether or not brakes are currently being applied, throttle status, autonomous driving mode information, etc.), or information on the operating environment of vehicle 10.).

Claim 11 is being rejected similarly to the rejection of claim 1 above for being directed to a method having steps corresponding to the inherent operations/functions of the apparatus claim 1 above whereby the scope and contents of the recited limitations are substantially the same.

Regarding claim 12, Doan in view of Mazuir discloses the method of claim 11, further comprising causing an audible warning to be produced corresponding to the vehicle mode (Doan [0011], [0023] Also, in addition to conventional visual signal representations, audible signals may be used to alert the operator of the vehicle.).

Regarding claim 13, Doan in view of Mazuir discloses the method of claim 11, wherein the wireless device is mounted to the outside of the vehicle (Doan [0023] Referring to the drawings in general there is illustrated and disclosed apparatus for monitoring of vehicular operational conditions and driver status and providing this information for cognizant communication to the vehicle driver and/or to observers exterior of the vehicle. Means for such communication include interior and/or exterior display units as well as wireless communication to receivers exterior of the vehicle. [0032] a unit such as display 20 is mounted atop the vehicle 50 and a modified unit such as display 20a mounted to the rear of vehicle 50, such as between the tail lights. [0038] Displays such as display 87 may be positioned on trailer 85 as desired, such as on the sides and/or the rear of trailer 85. Also see Mazuir figs. 10-13).

Claim 16 is being rejected similarly to the rejection of claim 1 or 11 above for being directed to an apparatus having operations/functions corresponding to the apparatus/method of claim 1 or 11 above whereby the scope and contents of the recited limitations are substantially the same.

Regarding claim 17, Doan in view of Mazuir discloses the method of claim 16, comprising transmitting instructions to project the media content on a host device within the vehicle (Doan fig. 1; [0011] visual signal representations may be used to alert the operator of the vehicle. [0023] Referring to the drawings in general there is illustrated and disclosed apparatus for monitoring of vehicular operational conditions and driver status and providing this information for cognizant communication to the vehicle driver and/or to observers exterior of the vehicle. Means for such communication include interior and/or exterior display units as well as wireless communication to receivers exterior of the vehicle.  [0024] of Doan teaches an interior information display, such as is conventionally positioned on the dashboard of a vehicle, providing driver visibility of monitored vehicular operational conditions).

Regarding claim 20, Doan in view of Mazuir discloses the non-transitory computer readable medium of claim 16, further comprising transmitting instructions to produce an audible warning corresponding to the determined vehicle mode (Doan [0011], [0023] Also, in addition to conventional visual signal representations, audible signals may be used to alert the operator of the vehicle.).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Doan (US 20050280514 A1) in view of Mazuir et al. (US 10112528 B1) as applied to claim 2 above, and further in view of Healey et al. (US 20150032328 A1 – cited in IDS).

Regarding claim 3, Doan in view of Mazuir the apparatus of claim 2, wherein the host device includes a second display (Doan figs. 1 display 10 within the vehicle), but the combination does not expressly disclose the host device is further configured to present second media content on the second display corresponding to the determined vehicle status, including a second image corresponding to the vehicle status, although fig. 1 and [0024] of Doan teaches an interior information display, such as is conventionally positioned on the dashboard of a vehicle, providing driver visibility of monitored vehicular operational conditions
Furthermore, Healey, from a similar field of endeavor, teaches [0012] teaches one or more displays may be attached to or integrated with a vehicle for displaying information about the vehicle. The display information may convey information, for example, to be viewed by people outside of the vehicle. The display information may also be viewable by those inside the vehicle, for example, on a monitor or display inside the vehicle. [0011] The terms display can refer generally to any device or system that can be selectively altered in appearance. Examples include devices that can change optical density, color, or selectively display text, images, or video. Example devices include liquid crystal displays, light-emitting diode displays, image projectors, E-ink displays, electrochromic elements, polarization elements, etc.
Therefore, it would have been obvious for a person of ordinary skill in the art at the time of first filing of the claimed invention to further configure the device to present second media content on the second display corresponding to the determined vehicle status, including a second image corresponding to the vehicle status as suggested Healey in the apparatus taught by the Doan in view of Mazuir in order provide/display corresponding information on more than one of the display screens (as suggested in [0012] of Healey).

Claims 9, 14 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Doan (US 20050280514 A1) in view of Mazuir et al. (US 10112528 B1) as applied to claim 8, 11 or 16 above, and further in view of Healey et al. (US 20150032328 A1 – cited in IDS).

Regarding claim 9, Doan in view of Mazuir discloses the apparatus of claim 8, wherein the wireless device is further configured to transmit instructions to project the media content on a second host device. Although Doan fig. 1 display 10. Also [0023] Referring to the drawings in general there is illustrated and disclosed apparatus for monitoring of vehicular operational conditions and driver status and providing this information for cognizant communication to the vehicle driver and/or to observers exterior of the vehicle. Means for such communication include interior and/or exterior display units as well as wireless communication to receivers exterior of the vehicle. Such receivers in turn have means of selected communication to desired recipients. Mazuir col 7 ln 30-31 Wireless circuitry 48 may be used to communicate with nearby vehicles (comprising a similar display system). The wireless devices with which wireless circuitry 48 communicates may be associated with a driver and passengers in vehicle 10, passengers in other vehicles, pedestrians, other road users, or other people external to vehicle 10. The wireless information that is transmitted and/or received by vehicle 10 using circuitry 48 may include warnings, vehicle occupant status information, vehicle status information for vehicle 10 or other vehicles such as vehicle 10' (e.g., orientation, position, speed, acceleration/deceleration, brake status information such as information on whether or not brakes are currently being applied, throttle status, autonomous driving mode information, etc.), or information on the operating environment of vehicle 10.
Healey, from a similar field of endeavor, teaches [0028] teaches the controller 103 of the display system 100 within the vehicle 102 may be in communication with another vehicle 126 (comprising a similar display system 100) via the network interface 110 and a wireless network 122. [0012] teaches one or more displays may be attached to or integrated with a vehicle for displaying information or altering aspects about the vehicle. The display information may convey information, for example, to be viewed by people outside of the vehicle. The display information may also be viewable by those inside the vehicle, for example, on a monitor or display inside the vehicle.
Therefore, it would have been obvious for a person of ordinary skill in the art at the time of first filing of the claimed invention to further configure to transmit instructions to project the media content on a second host device within a second vehicle as suggested Healey in the apparatus taught by the Doan in view of Mazuir in order provide/display corresponding information on one of the display screens within a vehicle (as suggested in [0012] of Healey).

Regarding claim 14, Doan in view of Mazuir discloses the method of claim 11, but does not expressly disclose it further comprising transmitting instructions to project the media content on a second host device inside a second vehicle.
Healey, from a similar field of endeavor, teaches [0028] teaches the controller 103 of the display system 100 within the vehicle 102 may be in communication with another vehicle 126 (comprising a similar display system 100) via the network interface 110 and a wireless network 122. [0012] teaches one or more displays may be attached to or integrated with a vehicle for displaying information or altering aspects about the vehicle. The display information may convey information, for example, to be viewed by people outside of the vehicle. The display information may also be viewable by those inside the vehicle, for example, on a monitor or display inside the vehicle.
Therefore, it would have been obvious for a person of ordinary skill in the art at the time of first filing of the claimed invention to further configure to transmit instructions to project the media content on a second host device within a second vehicle as suggested Healey in the apparatus taught by the Doan in view of Mazuir in order provide/display corresponding information on one of the display screens within a vehicle (as suggested in [0012] of Healey).

Regarding claim 18, Doan in view of Mazuir discloses the method of claim 16, but does not expressly disclose it further comprising transmitting instructions to project the media content on a second host device within a second vehicle, although [0026] teaches the communication device 140 may communicate with another vehicle and/or display system 100 that has wireless communication capabilities. [0027] teaches In this variation, the storage device 150 of the display system 100, also functioning as a content database, may be accessed by a second display system separate from the display system 100, such as a display system arranged on a second vehicle. Also [0049] teaches a second display on the second vehicle.
Healey, from a similar field of endeavor, teaches [0028] teaches the controller 103 of the display system 100 within the vehicle 102 may be in communication with another vehicle 126 (comprising a similar display system 100) via the network interface 110 and a wireless network 122. [0012] teaches one or more displays may be attached to or integrated with a vehicle for displaying information or altering aspects about the vehicle. The display information may convey information, for example, to be viewed by people outside of the vehicle. The display information may also be viewable by those inside the vehicle, for example, on a monitor or display inside the vehicle.
Therefore, it would have been obvious for a person of ordinary skill in the art at the time of first filing of the claimed invention to further configure to transmit instructions to project the media content on a second host device within a second vehicle as suggested Healey in the apparatus taught by the Doan in view of Mazuir in order provide/display corresponding information on one of the display screens within a vehicle (as suggested in [0012] of Healey).

Claims 15 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Doan (US 20050280514 A1) in view of Mazuir et al. (US 10112528 B1) as applied to claim 11 or 16 above, further in view of Watanabe (US 20160086305 A1 – cited in IDS).

Regarding claim 15, Doan in view of Mazuir discloses the method of claim 11, but does not expressly disclose it further comprising projecting the media content on an augmented reality windshield within the vehicle.
However Watanabe fig. 2 and [0032] teaches an heads-up display (HUD) unit 40 includes a display device (projector) 42. The display device 42 generates visible light rays (display light) for transmitting information to a driver. [0034] The display light emitted from the display device 42 reaches an image projection surface of a front wind shield glass. The display light is diffracted by the image projection surface of the front wind shield glass toward a viewer P (a driver, in particular) such that an image (virtual image) is generated in front of the viewer P.  [0033] teaches the types of vehicle information that is displayed on the HUD unit. Also figures 3-9 illustrate examples of a vehicle information displayed by the HUD unit 40.
Therefore, it would have been obvious for a person of ordinary skill in the art at the time of first filing of the claimed invention to project the media content on an augmented reality windshield within the vehicle as taught by Watanabe in the apparatus taught by Doan in view of Mazuir in order display vehicle information to an occupant of the vehicle (as suggested in fig. 2 and [0032]-[0034]).

Regarding claim 19, Doan in view of Mazuir discloses the method of claim 16, but does not expressly disclose it further comprising transmitting instructions to project the media on an augmented reality windshield within the vehicle.
However Watanabe fig. 2 and [0032] teaches an heads-up display (HUD) unit 40 includes a display device (projector) 42. The display device 42 generates visible light rays (display light) for transmitting information to a driver. [0034] The display light emitted from the display device 42 reaches an image projection surface of a front wind shield glass. The display light is diffracted by the image projection surface of the front wind shield glass toward a viewer P (a driver, in particular) such that an image (virtual image) is generated in front of the viewer P.  [0033] teaches the types of vehicle information that is displayed on the HUD unit. Also figures 3-9 illustrate examples of a vehicle information displayed by the HUD unit 40.
Therefore, it would have been obvious for a person of ordinary skill in the art at the time of first filing of the claimed invention to project the media content on an augmented reality windshield within the vehicle as taught by Watanabe in the apparatus taught by Doan in view of Mazuir in order display vehicle information to an occupant of the vehicle (as suggested in fig. 2 and [0032]-[0034]).


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAJSHEED O BLACK-CHILDRESS whose telephone number is (571)270-7838. The examiner can normally be reached M to F, 10am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUAN-ZHEN WANG can be reached on (571) 272-3114. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAJSHEED O BLACK-CHILDRESS/Examiner, Art Unit 2684